 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                  Case No. 19-CR-41-RSL

10                           Plaintiff,                          ORDER CONTINUING
11                      v.                                       TRIAL

12    MURUGANANANDAM ARUMUGAM,
13                           Defendant.
14
15         Having considered the record and General Order 02-20 for the Western District of
16 Washington, the Court finds that trial in this case can no longer proceed on the currently
17 scheduled date of May 18, 2020.
18         For the reasons set forth in the Court’s March 13, 2020 Order (Dkt. #120) and in General
19 Order 02-20, the Court finds that the failure to grant a continuance of the trial date in this case
20 would likely result in a miscarriage of justice. For these reasons, the ends of justice served by
21 continuing the trial in this case outweigh the best interests of the public and the defendant in a
22 speedy trial. 18 U.S.C. § 3161(h)(7)(A).
23         IT IS THEREFORE ORDERED that trial in this matter is now continued until June 22,
24 2020. To the extent that the community health issues and impact on the jury pool have not
25 abated by that date, a further continuance will be considered.
26         IT IS FURTHER ORDERED that the period of time from the date of this Order up to and
27 including June 22, 2020, shall be excludable time pursuant to 18 U.S.C. § 3161, because the
28

     ORDER CONTINUING TRIAL - 1
 1 ends of justice served by granting this continuance outweigh the best interests of the public and
 2 the defendant in a speedy trial.
 3
 4         DATED this 18th day of March, 2020.
 5
 6
 7                                                   A
                                                     Robert S. Lasnik
 8
                                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL - 2
